WO                                            UNITED STATES DISTRICT COURT
                                                  DISTRICT OF ARIZONA
               United States of America                                                   ORDER OF DETENTION PENDING TRIAL
                          v.

                  Jose Roldan Carrillo                                                        Case Number: CR-18-01587-06-PHX-JJT

In accordance with the Bail Reform Act, 18 U.S.C. ' 3142(f), a detention hearing has been held. I conclude that the
following facts are established:(Check one or both, as applicable.)

☐      by clear and convincing evidence the defendant is a danger to the community and require the detention of the
       defendant pending trial in this case.

☒      by a preponderance of the evidence the defendant is a serious flight risk and require the detention of the
       defendant pending trial in this case.

                                                          PART I -- FINDINGS OF FACT

☐      (1)         18 U.S.C. '3142 (e)(2)(A): The defendant has been convicted of a (federal offense)(state or local
                   offense that would have been a federal offense if a circumstance giving rise to federal jurisdiction had
                   existed) that is:
                   ☐      a crime of violence as defined in 18 U.S.C. ' 3156(a)(4).
                   ☐      an offense for which the maximum sentence is life imprisonment or death.
                   ☐      an offense for which a maximum term of imprisonment of ten years or more is prescribed
                          in            .1
                   ☐      a  felony  that was committed after the defendant had been convicted of two or more prior federal
                          offenses described in 18 U.S.C. ' 3142(f)(1)(A)-(C), or comparable state or local offenses.
                   ☐      any felony that involves a minor victim or that involves the possession or use of a firearm or
                          destructive device (as those terms are defined in section 921), or any other dangerous weapon,
                          or involves a failure to register under 18 U.S.C. '2250.

☐      (2)         18 U.S.C. '3142(e)(2)(B): The offense described in finding 1 was committed while the defendant was
                   on release pending trial for a federal, state or local offense.

☐      (3)         18 U.S.C. '3142(e)(2)(C): A period of not more than five years has elapsed since the (date of
                   conviction)(release of the defendant from imprisonment) for the offense described in finding 1.

☐      (4)         Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no condition or combination of
                   conditions will reasonably assure the safety of (an) other person(s) and the community. I further find
                   that the defendant has not rebutted this presumption.

                                                                   Alternative Findings

☒      (1)         18 U.S.C. 3142(e)(3): There is probable cause to believe that the defendant has committed an offense:
                   ☒      for which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C. § 841
                          et seq.1
                   ☐      under 18 U.S.C. ' 924(c), 956(a), or 2332b.



                       1
                           Insert as applicable: (a) Controlled Substances Act (21 U.S.C. ' 801 et seq.); (b) Controlled Substances Import and Export

             Act (21 U.S.C. ' 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. ' 955a).


                                                                           Page 1 of 3
                ☐         under 18 U.S.C. 1581-1594, for which a maximum term of imprisonment of 20 years or more is
                          prescribed.
                ☐         an offense involving a minor victim under section                           .2

☒   (2)         The defendant has not rebutted the presumption established by finding 1 that no condition or combination
                of conditions will reasonably assure the appearance of the defendant as required.

                                                                Alternative Findings

☒   (1)         There is a serious risk that the defendant will flee; no condition or combination of conditions will
                reasonably assure the appearance of the defendant as required.

☐   (2)         No condition or combination of conditions will reasonably assure the safety of others and the community.
☐   (3)         There is a serious risk that the defendant will (obstruct or attempt to obstruct justice) (threaten, injure,
                or intimidate a prospective witness or juror).
☐   (4)


                        PART II -- WRITTEN STATEMENT OF REASONS FOR DETENTION
                                        (Check one or both, as applicable.)

☐   (1)         I find that the credible testimony and information3 submitted at the hearing establishes by clear and
                convincing evidence as to danger that:




☒   (2)         I find that a preponderance of the evidence as to risk of flight that:
                ☒         The defendant is not a citizen of the United States or lawfully admitted for permanent residence.
                ☐         The defendant, at the time of the charged offense, was in the United States illegally.
                ☐         The defendant has no significant contacts in the District of Arizona.
                ☒         The defendant has no resources in the United States from which he/she might make a bond
                          reasonably calculated to assure his/her future appearance.
                ☒         The defendant has a prior criminal history.
                ☐         There is a record of prior failure to appear in court as ordered.
                ☐         The defendant attempted to evade law enforcement contact by fleeing from law enforcement.
                ☒         The defendant is facing a minimum mandatory of ten years incarceration and a maximum of
                          ______.



                    2
                     Insert as applicable 18 U.S.C. ''1201, 1591,2241-42, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3,

          2252(a)(4), 2260, 2421, 2422, 2423, or 2425.


                    3
                     The rules concerning admissibility of evidence in criminal trials do not apply to the presentation and consideration of information

          at the [detention] hearing. 18 U.S.C. ' 3142(f). See 18 U.S.C. ' 3142(g) for the factors to be taken into account.


                                                                        Page 2 of 3
☒      The defendant does not dispute the information contained in the Pretrial Services Report, except:
       The defendant disputes that he reported to Pretrial Services that he has been in the United States since 2013.
       The defendant asserted that he has been in the United States for ten years.

☒      In addition:
       The defendant has ties to the United States because he is employed and it appears he has maintained steady
       employment. In addition, his wife and two of his children reside with him here. However, he has significant
       contacts to the Republic of Mexico because he is a citizen of Mexico, he resided there from birth until he was
       at least 28 years old, he attended school there, he has extended family in Mexico and two of his children reside
       there. The Court finds that the defendant’s ties to Mexico are more significant than his ties to the United States.
       In addition, the defendant was not honest with pretrial services about his use of illicit substances and tested
       positive for cocaine. The government proffered significant evidence to support the charges. While the weight
       of the evidence is the least significant factor, it is a factor and it supports the conclusion that the defendant has
       exposure to a significant term of imprisonment, which may be an incentive to flee. The Court finds that the
       defendant poses a flight risk.

       The Court incorporates by reference the findings of the Pretrial Services Agency which were reviewed by the
       Court at the time of the hearing in this matter.

                              PART III -- DIRECTIONS REGARDING DETENTION

       The defendant is committed to the custody of the Attorney General or his/her designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant shall be afforded a reasonable opportunity for private
consultation with defense counsel. On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the corrections facility shall deliver the defendant to the United States Marshal for
the purpose of an appearance in connection with a court proceeding.

                              PART IV -- APPEALS AND THIRD PARTY RELEASE

        IT IS ORDERED that should an appeal of this detention order be filed with the District Court, it is counsel’s
responsibility to deliver a copy of the motion for review/reconsideration to Pretrial Services at least one day prior to the
hearing set before the District Court. Pursuant to Rule 59(a), FED.R.CRIM.P., effective December 1, 2009, Defendant
shall have fourteen (14) days from the date of service of a copy of this order or after the oral order is stated on the record
within which to file specific written objections with the district court. Failure to timely file objections in accordance
with Rule 59(a) may waive the right to review. 59(a), FED.R.CRIM.P.

        IT IS FURTHER ORDERED that if a release to a third party is to be considered, it is counsel’s responsibility
to notify Pretrial Services sufficiently in advance of the hearing before the District Court to allow Pretrial Services an
opportunity to interview and investigate the potential third party custodian.

       Dated this 17th day of December, 2018.




                                                         Page 3 of 3
